ORDER
Petitioner Harold James Iverson originally was suspended from the practice of law by this court’s order on December 5, 1979, pending completion of disciplinary proceedings which had been instituted by the Director of the Lawyers Professional Responsibility Board. On February 27, 1981, at the completion of the disciplinary proceedings, this court suspended petitioner indefinitely. Petitioner applied for reinstatement in 1989. A panel of the Lawyers Professional Responsibility Board submitted its findings of fact, conclusions of law and recommendation relating to the petition for reinstatement to this court. Before this court ruled on the petition, however, the Director received additional information about petitioner which necessitated a remand of this matter to the Lawyers Professional Responsibility Panel. After the matter was remanded to the panel, petitioner entered into a stipulation with the Director in which petitioner agreed to withdraw his petition for reinstatement and further agreed not to refile a petition for reinstatement for at least 2 years.
The court having considered all of the facts and circumstances surrounding this matter and the stipulation of the parties, NOW ORDERS:
1. That the above entitled matter, be, and the same is, hereby dismissed.
2. That petitioner may not refile a petition for reinstatement for at least 2 years from the date of this order.